Citation Nr: 1430890	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative arthritic changes of the lumbar spine.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative arthritic changes of the lumbar spine and/or left knee.  

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative arthritic changes of the lumbar spine and/or left knee.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

(The claim for entitlement to an increased rating for a left knee disability is the subject of a separate decision by the Board.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2009, the Veteran testified before a decision review officer (DRO) at the Phoenix RO.  He also testified before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in December 2009.  Transcripts of both hearings are of record.  

In December 2012, the Board reopened the claim for service connection for a right knee disability and remanded the reopened claim along with the other claims on appeal for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Board further finds that the evidence of record raises an implied claim for a total disability rating based on individual unemployability as included within his claim for increased rating for his low back disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has added this issue as an additional subject for current appellate review.

When the appeal was previously before the Board, a claim for entitlement to service connection for varicose veins, to include as secondary to a service-connected left knee disability, was referred for adjudication to the Agency of Original Jurisdiction (AOJ).  The record before the Board does not indicate that any action has been taken on the referred claim.  Therefore, the Board does not have jurisdiction over it and it is once again referred to the AOJ for appropriate action.  
The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The orthopedic impairment from the Veteran's low back disability most nearly approximates painful and limited motion without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.  

2.  For the period beginning August 13, 2009, the neurological impairment from the Veteran's low back disability manifests radiculopathy of the right lower extremity that most nearly approximates mild.

3.  For the period beginning December 15, 2008, the neurological impairment from the Veteran's low back disability manifests radiculopathy of the left lower extremity that most nearly approximates moderate.

4.  The bowel and bladder dysfunction reported by the Veteran does not most nearly approximate voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day or urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  

5.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

6.  The competent lay and medical evidence establishes that sleep apnea was incurred due to service-connected lumbar spine and left knee disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for orthopedic impairment from degenerative arthritic changes of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a separate initial rating of 10 percent, but not higher, for neurological impairment from degenerative arthritic changes of the lumbar spine involving the right sciatic nerve have been met for the period beginning August 13, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520.

3.  The criteria for a separate initial rating of 20 percent, but not higher, for neurological impairment from degenerative arthritic changes of the lumbar spine involving the left sciatic nerve have been met for the period beginning December 15, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520.

4.  The criteria for entitlement to a TDIU have been met.  38 C.F.R. § 4.16(a) (2013).  

5.  Service connection for sleep apnea as secondary to service-connected disabilities of the lumbar spine and left knee is granted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Lumbar Spine

Service connection for degenerative arthritic changes of the lumbar spine, status post laminectomy with spondylecthesis was granted in a September 2003 rating decision.  An initial 40 percent evaluation was assigned effective April 15, 2002.  The July 2007 rating decision on appeal continued the 40 percent evaluation for the service-connected low back disability.  The Veteran contends that an increased rating is warranted as he experiences constant pain, functional limitations, and neurological impairment due to the service-connected back condition.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's arthritis of the lumbosacral spine is currently rated as 40 percent disabling under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  Thus, in order to warrant an increased evaluation under the general rating formula, the Veteran's low back disability must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  

After review of the evidence, the Board finds that the orthopedic impairment from the service-connected low back disability does not most nearly approximate ankylosis of the thoracolumbar spine.  The Veteran has retained at least some useful motion of his back throughout the claims period and the March 2007, September 2008, and August 2009 VA examiners all specifically found that the thoracolumbar spine was not ankylosed.  At the most recent VA examination in April 2013, the Veteran was able to forward flex his back to 20 degrees and demonstrated a combined range of motion to 110 degrees.  Movement of the thoracolumbar spine was most limited at the March 2010 VA examination when flexion was limited to 5 degrees and characterized by the VA examiner as practically nonexistent.  However, the combined motion of the spine was to 64 degrees and the medical evidence therefore establishes that the Veteran has clearly retained some ability to move and bend his spine throughout this claims period.

The competent lay evidence also does not establish ankylosis.  The Veteran testified during the December 2009 hearing that he was not able to bend his back from left to right and was restricted in his ability to walk, stand, and stoop.  He is competent to report the symptoms he experiences, but the Board finds that the objective medical evidence from numerous VA examinations and treatment at various VA Medical Centers (VAMCs) is more probative regarding the range of motion of the service-connected back disability and whether the record establishes actual ankylosis of the spine.  Additionally, while the Board must typically consider the provisions of 38 C.F.R. § 4.40 and § 4.45 pertaining to functional loss when evaluating disabilities rated on the basis of limitation of motion, these regulations are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the Veteran's entire thoracolumbar spine is clearly not ankylosed, a rating in excess of 40 percent is not warranted for the orthopedic impairment associated with the service-connected degenerative arthritis of the lumbar spine. 

The Board has also considered whether a rating in excess of 40 percent is warranted under the formula for rating intervertebral disc syndrome.  Diagnostic Code 5243 provides for a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case, the evidence does not establish, and the Veteran does not allege, that his back disability has resulted in incapacitating episodes requiring bed rest prescribed by a physician.  He testified in December 2009 that his back pain required him to lie down 85 to 90 percent of the time and he was put on bed rest due to back pain after a heart attack, but VAMC treatment records do not document any prescribed bed rest for the service-connected back condition.  In any event, the Veteran has clearly not experienced incapacitating episodes as defined by VA having a total duration of at least 6 weeks during any 12 month period relevant to the claim.  Therefore, a rating in excess of 40 percent is also not warranted under the criteria pertaining to intervertebral disc syndrome. 

The Veteran's orthopedic impairment of the thoracolumbar spine is therefore appropriately rated as 40 percent disabling throughout the claims period.  While an increased rating is not warranted for the orthopedic component of this disability, the general rating formula does provide for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that separate 10 percent ratings are appropriate in this case for radiculopathy of the right and left lower extremities under Diagnostic Code 8520 pertaining to paralysis of the sciatic nerve.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With respect to the right lower extremity, a 10 percent rating for radiculopathy is warranted for the period beginning August 13, 2009.  Prior to that date, the Veteran did not complain of any neurological involvement of the right leg; he denied experiencing leg numbness or weakness during VA examinations conducted in April 2006, March 2007, and September 2008.  The accompanying neurological examinations were also negative.  The earliest evidence of right-sided neurological impairment dates from an August 13, 2009, CT report which demonstrated lumbar facet arthropathy causing mild right neural foraminal stenosis.  The Veteran reported having numbness, weakness, and pain down both legs at a VA examination also conducted in August 2009.  VA treatment records document some complaints of radiating pain into the right leg after August 2009 and the Veteran testified in December 2009 that he experienced burning, weakness, and a loss of sensation in his legs.  Reflexes were also somewhat decreased during VA examinations in March 2010 and April 2013.  The April 2013 VA examiner diagnosed right sciatic radiculopathy and specifically characterized the condition as mild.  Based on the findings of mild nerve impairment on the August 2009 CT and the April 2013 VA examiner's finding of mild sciatic radiculopathy along with the Veteran's complaints of pain and numbness, the Board finds that a separate 10 percent rating for right leg radiculopathy that most nearly approximates mild incomplete paralysis is warranted for the period beginning August 13, 2009.  

A separate 20 percent rating is also appropriate under Diagnostic Code 8520 for radiculopathy of the left lower extremity for the period beginning December 15, 2008.  As with the right leg, prior to that date there is no medical or lay evidence of neurological impairment of the left lower extremity.  During a December 2008 orthopedic surgical evaluation at the Phoenix VAMC, the Veteran complained of radiating numbness down the posterior left thigh to the left calf.  The August 2009 CT showed at least moderate left neural foraminal stenosis and the August 2009 VA examination report documents complaints of numbness and weakness of both legs.  The most recent VA examination in April 2013 only identified the presence of right sciatic radiculopathy, but reflexes were decreased bilaterally during neurological examination and the Veteran is competent to report that he experiences radiating pain, numbness, and weakness in the left leg.  Therefore, a separate rating of 20 percent for moderate radiculopathy of the left lower extremity is warranted for the period beginning December 15, 2008.  

The Board has also considered whether a separate rating is warranted for neurological impairment manifested as bowel and bladder dysfunction associated with the service-connected lumbar spine disability.  The Veteran testified in December 2009 that his bowel and bladder did not function properly and VA examinations and treatment records document some complaints of voiding dysfunction and urinary frequency.  However, the Board finds that the record does not establish that the impairment most nearly approximates the criteria for compensable ratings under the appropriate regulatory provision and separate evaluations are not warranted for this aspect of the service-connected disability.  

While the record documents some complaints of bowel and bladder dysfunction, the Veteran's statements describing these symptoms are limited to a certain time period in 2009.  In May 2009, he reported experiencing nocturia and urinary frequency during a new patient examination at the Phoenix VAMC.  He also reported low back pain with urinary incontinence while receiving treatment in the VAMC emergency department.  Two months later, during an August 2009 VA examination, he complained of urinary frequency and incontinence along with fecal incontinence and leakage.  He reported the intermittent use of appliances and occasional involuntary bowel movements.  However, there is no other documentation of bowel or bladder problems in the Veteran's treatment records after 2009 and he denied having any bowel of bladder incontinence upon VA examination in April 2013.  The April 2013 VA examiner also specifically found that the Veteran did not experience any neurological bowel or bladder abnormalities.

In addition to the limited period of documented bowel and bladder complaints, the record also does not demonstrate that the reported impairment most nearly approximates the criteria for a compensable rating based on urinary and voiding abnormalities.  Bowel and bladder dysfunction are rated under 38 C.F.R. § 4.115a.  A minimum 10 percent rating is assigned for urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A minimum 20 percent rating is assigned for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  During the August 2009 VA examination, the Veteran stated that his urinary incontinence only required "intermittent" use of appliances and he occasionally experienced involuntary bowel movements.  His reports of bowel and bladder impairment have been general and vague and the Board does not find that the lay and medical evidence establishes that his complaints most nearly approximate the criteria for compensable ratings under 38 C.F.R. § 4.115a.  Separate ratings are therefore not warranted for the Veteran's bowel and bladder complaints.  

In sum, the Veteran's low back disability manifests orthopedic impairment that is properly evaluated by the currently assigned 40 percent evaluation.  He also experiences neurological impairment from the low back disability manifested by radiculopathy of the right lower extremity rated as 10 percent disabling for the period beginning August 13, 2009, and radiculopathy of the left lower extremity rated as 20 percent disabling for the period beginning December 13, 2008.  The Veteran has made intermittent reports of bowel and bladder dysfunction, but separate compensable ratings are not warranted under 38 C.F.R. § 4.115a.  

The Board has considered whether there is any other schedular basis for granting a higher rating for the orthopedic and neurological impairment resulting from the Veteran's back disability other those granted above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the grant of any higher schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
 
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's low back condition is manifested by symptoms such as painful limited motion and radiculopathy of the bilateral lower extremities.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

On the other hand, with respect to the implied claim for TDIU, the record reflects that the VA spine examiner on March 3, 2010, examined the Veteran's low back disability and concluded that because of the Veteran's increasing service-connected disability in the lumbar spine and service-connected left knee arthritis, it was his opinion that the Veteran was definitely unemployable.  The examiner went on to state that he could not think of any gainful employment that he could be trained for and that knowing what kind of disability the Veteran had in his left knee and low back, the Veteran was not employable, even in a sedentary type of position.  In addition, with the additional separate ratings being granted for the Veteran's neurological impairment, the Veteran now has a single rating of 60 percent or more as of the date of this examination and is thus entitled to consideration of entitlement to a TDIU on a scheduler basis pursuant to 38 C.F.R. § 4.16(a).  Therefore, giving the Veteran the benefit of any doubt, the Board will grant entitlement to service connection for a TDIU based on the opinions expressed in the VA examination in March 2010.


Service Connection Sleep Apnea

The Veteran contends that his service-connected low back and left knee disabilities are of sufficient severity to render him unable to exercise which has led to obesity and related sleep apnea.  The Board finds that service connection is warranted for the claimed sleep apnea as secondary to the service-connected low back and left knee disabilities.  

Obstructive sleep apnea was diagnosed at a July 2009 sleep study at the Phoenix VAMC.  VA treatment records indicate that the Veteran's sleep apnea is associated with obesity; he was counseled to lose weight at all sleep clinic appointments and a finding of morbid obesity was also noted in connection with the apnea diagnosis.  The Veteran has also consistently reported that his weight gain was due to an inability to exercise caused by his service-connected disabilities.  Statements received in April 2006 and February 2007 from the Veteran and his wife describe his decline in functioning and inability to exercise associated with the service-connected back and knee disabilities.  The Board finds these statements are credible, especially as they were received by VA long before the Veteran filed a claim for compensation for sleep apnea in July 2009.  Additionally, the medical record demonstrates that the Veteran's weight increased from 248 pounds (lbs) in 1993, before his lumbar spine back surgery in April 1994, to 334 lbs in 2009.  VA examinations dated throughout the claims period have also noted that the Veteran's service-connected back and knee conditions have resulted in severe limitations to his ability to exercise and perform the activities of daily living.

The record therefore contains competent lay and medical evidence in support of service connection on a secondary basis and the Board finds that service connection is warranted for sleep apnea.  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to service connection for sleep apnea, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Regarding the claim for an increased rating for a low back disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the Social Security Administration (SSA). Additionally, the Veteran was provided proper VA examinations throughout the claims period (most recently in April 2013) in response to his claim for an increased rating.

The Board also finds that VA has complied with the December 2012 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in a February 2013 letter and asked to provide a medical release form to allow VA to obtain treatment records from a private physician on the Veteran's behalf.  The requested release was received in March 2013, but the Veteran indicated that the private physician had not treated his low back disability.  Thus, the identified records are not pertinent to the claim currently before the Board.  The Veteran was also provided a VA examination in April 2013 to determine the current severity of his low back disability.  The case was then readjudicated in a June 2013 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 40 percent for orthopedic impairment from degenerative arthritic changes of the lumbar spine is denied.  

Entitlement to a separate 10 percent rating, but not higher, for neurological impairment involving the right sciatic nerve for the period beginning August 13, 2009, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating, but not higher, for neurological impairment involving the left sciatic nerve for the period beginning December 15, 2008, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to service connection for sleep apnea as secondary to service-connected degenerative arthritic changes of the lumbar spine and left knee is granted.  


REMAND

The Board regrets further delay in the claim for entitlement to service connection for a right knee disability, but finds that a remand is necessary to ensure compliance with the Board's prior remand.  In the December 2012 remand, the Board found that a VA examination and medical opinion were necessary as the record contained evidence that a right knee disability may have pre-existed active duty service.  The record also included competent evidence of a link between the right and left knee conditions.  A VA examination was conducted in April 2013, but is not adequate as the VA examiner did not address the possibility of a pre-existing right knee disability or whether the Veteran's current right knee condition was aggravated due to a service-connected disability.  A remand is therefore required by the duty to assist.  See Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the April 2013 VA examination of the right knee.  If the previous examiner is not available, provide the claims file to an examiner with the necessary expertise to issue a medical opinion in this case.  

After review of the claims file, the examiner should issue an examination addendum report and offer an opinion addressing whether any right knee disability:

a)  Clearly and unmistakably (obvious and manifest) existed prior to service;

b)  And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

c)  The examiner should also determine whether the Veteran's right knee disability is aggravated by the service-connected degenerative arthritic changes of the lumbar spine and/or left knee.  

The record contains some evidence that the claimed right knee disability may have pre-existed the Veteran's enlistment into active duty service.  The report of medical history accompanying the April 1979 enlistment examination includes a statement from the Veteran that he fractured his right kneecap in 1974 and was treated with a cast.  During a February 1995 VA examination, the Veteran also reported experiencing progressively worsening pain of the right knee ever since his pre-service injury in high school.  A February 1995 X-ray showed posttraumatic soft tissue calcifications of the right suprapatellar region.  The Veteran also incurred a post-service injury in May 2002 when he fell and ruptured his right central quadriceps tendon.  A surgical repair was performed by a private physician in July 2002.

The bases for all opinions expressed should also be provided.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


